Case stated in an action of debt on the official bond of Charles Hayden, a Constable and his sureties. The breach assigned was that Hayden, as constable, had collected the money on an execution issued by a Justice of the Peace on a judgment recovered before him by the plaintiff, placed in his hands for that purpose and had failed to pay it to the plaintiff.
In the statement of the facts of the case it was admitted that no entry appeared on the dockets of the Justice of the Peace of the issuing of any execution on the judgment, that the constable had left the State for parts unknown, and that no such execution was capable of being produced in evidence. It was further admitted, however, that if it was competent in law to prove the issuing of the execution by parol evidence, it was capable of being proved; and the question of law was whether such evidence was admissible to prove that fact.